Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application serial number 17/372,152 filed on 07/09/2021.
Claims 1-2, 3-5, 6-7, 8-10, 11-12, 13-15, 16-17, 18-20 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CHINA 20170214206.8, filed on 04/01/2017.


Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CHINA 201710313539.6, filed on 05/05/2017.

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CHINA 201710491173.1, filed on 06/23/2017.

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CHINA 201710855759.1, filed on 09/20/2017.

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CHINA 20170928123.5, filed on 09/30/2017.

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CHINA 201711227251, filed on 11/29/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2021, 01/05/2022, 07/09/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. : US 11,064,401 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 



Claim 1 of the application serial number 17/372,152
Claim 1  of U.S. Patent No. : US 11,064,401 B2
A method by a user equipment (UE) in a wireless communication system, the method comprising: measuring a signal of a target cell; transmitting, to a network node, a measurement report on the signal of the target cell; receiving, from the network node, a handover command including resource configuration information; and performing a random access to the target cell based on the resource configuration information, wherein the resource configuration information includes random access resource configuration information based on either a normal uplink or a supplementary uplink.
measuring a signal of a target cell; transmitting, to a network node, a measurement report on the signal of the target cell; receiving, from the network node, a handover command including resource configuration information; and performing a random access to the target cell based on the resource configuration information, wherein the resource configuration information includes random access resource configuration information based on either a normal uplink or a supplementary uplink, 







Claim 2 of the application serial number 17/372,152
Claim 2  of U.S. Patent No. : US 11,064,401 B2
wherein the resource configuration information includes an indication indicating to the UE whether to use the normal uplink or the supplementary uplink for the random access.
wherein the resource configuration information includes an indication indicating to the UE whether to use the normal uplink or the supplementary uplink for the random access.


Claim 6  of the application serial number 17/372,152
Claim 5  of U.S. Patent No. : US 11,064,401 B2
A method by a network node in a wireless communication system, the method comprising: receiving, from a user equipment (UE), a measurement report on a signal of a target cell; and transmitting, to the UE, a handover command including resource configuration information based on the measurement report, wherein the resource configuration information includes random access resource configuration information based on either a normal uplink or a supplementary uplink.
A method by a network node in a wireless communication system, the method comprising: receiving, from a user equipment (UE), a measurement report on a signal of a target cell; and transmitting, to the UE, a handover command including resource configuration information based on the measurement report, wherein the resource configuration information includes random access resource configuration information based on either a normal uplink or a supplementary uplink,



Claim 7   of the application serial number 17/372,152
Claim 6  of U.S. Patent No. : US 11,064,401 B2
wherein the resource configuration information includes an indication indicating to the UE whether to use the normal uplink or the supplementary uplink for the random access.
wherein the resource configuration information includes an indication indicating to the UE whether to use the normal uplink or the supplementary uplink for the random access.



Claim 11   of the application serial number 17/372,152
Claim 9   of U.S. Patent No. : US 11,064,401 B2
A user equipment, comprising: a communication interface configured to communicate; a processor; and a memory storing computer-executable instructions that, when executed by the processor, cause the processor to perform the following operations: measuring a signal of a target cell; transmitting, to a network node, a measurement report on the signal of the target cell; receiving, from the network node, a handover command including resource configuration information; and performing a random access to the target cell based on the resource configuration information, wherein the resource configuration information includes random access resource configuration information based on either a normal uplink or a supplementary uplink.
A user equipment, comprising: a communication interface configured to communicate; a processor; and a memory storing computer-executable instructions that, when executed by the processor, cause the processor to perform the following operations: measuring a signal of a target cell; transmitting, to a network node, a measurement report on the signal of the target cell; receiving, from the network node, a handover command including resource configuration information; and performing a random access to the target cell based on the resource configuration information, wherein the resource configuration information includes random access resource configuration information based on either a normal uplink or a supplementary uplink,



Claim 12   of the application serial number 17/372,152
Claim 10   of U.S. Patent No. : US 11,064,401 B2
wherein the resource configuration information includes an indication indicating to the UE whether to use the normal uplink or the supplementary uplink for the random access.
wherein the resource configuration information includes an indication indicating to the UE whether to use the normal uplink or the supplementary uplink for the random access.



Claim 16   of the application serial number 17/372,152
Claim 13   of U.S. Patent No. : US 11,064,401 B2
A network node, comprising: a communication interface configured to communicate; a processor; and a memory storing computer-executable instructions that, when executed by the processor, cause the processor to perform the following operations: receiving, from a user equipment (UE), a measurement report on a signal of a target cell; and transmitting, to the UE, a handover command including resource configuration information based on the measurement report, wherein the resource configuration information includes random access resource configuration information based on either a normal uplink or a supplementary uplink.
A network node, comprising: a communication interface configured to communicate; a processor; and a memory storing computer-executable instructions that, when executed by the processor, cause the processor to perform the following operations: receiving, from a user equipment (UE), a measurement report on a signal of a target cell; and transmitting, to the UE, a handover command including resource configuration information based on the measurement report, wherein the resource configuration information includes random access resource configuration information based on either a normal uplink or a supplementary uplink,


Claim 17   of the application serial number 17/372,152
Claim 14   of U.S. Patent No. : US 11,064,401 B2
wherein the resource configuration information includes an indication indicating to the UE whether to use the normal uplink or the supplementary uplink for the random access.
wherein the resource configuration information includes an indication indicating to the UE whether to use the normal uplink or the supplementary uplink for the random access.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11, 16   is/are rejected under 35 U.S.C. 103 as being unpatentable over 20200245205 (62475033) in view of 20200021336 (62476396), and further in view of 20150373740 .
Regarding to claim 1, 20200245205 (62475033) teaches a random access method comprising:
transmitting, to a network node , a measurement report on the signal of the target cell to a network node corresponding to a serving cell [see Figure 28, Figure 29 of the 20200245205] [see Figure 15, Figure 16  of the 62475033] 
(sending, by a wireless device  2801, a measurement report on the RSRP, RSRQ of the target gNB 2803 to Source gNB 2802) [see Paragraph 0315]  [see Paragraphs 0315 , 
(The measurement report may comprise, e.g., at least one of a list of cells, an RSRP (Reference Signal Received Power) for a cell or for each of a plurality of cells included in a list of cells, an RSRQ (Reference Signal Received Quality) for a cell or for each of a plurality of cells in a list of cells, cell priority of one or more base stations including a cell priority of the target base station 2803, or other information that may be used in a handover decision) [see Figure 28 and Paragraphs 0315 - 0327] [see Figure 29 and Paragraphs 0328-0336]; 
receiving, from the network node, a handover command including resource configuration information for random access from the network node (receiving the handover command including radio resource configuration information for random access from Source gNB) [see Figure 28 and Paragraph 0322]; 
performing random access to the target cell based on the resource configuration information (perform, by the wireless device 2801, random access to the target gNB based on the radio resource configuration information) [see Figure 28 and Figure 29 and Paragraph 0322].
However, 20200245205 (62475033) does not explicitly teach measuring the signals of the target cell.
20200021336 (62476396), from the same or similar fields of endeavor, teaches measuring, by the user equipment, the signals of the target cell [see Figure 1 and Figure 2 and Figure 3 of 20200245205 ] [see Figure 1 and Figure 2 and Figure 3 and Pages 2-7 of the 62475033] 
(the WD perform narrow beam measurements on target cells or enable handover with narrow beam selection…. the WD reports to serving cell the cell value RSRP and beam indications based on SS Blocks 1 and 2) [see Paragraph 0041];
Thus, it would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify the system of 20200245205 (62475033) in view of 20200021336 (62476396) because 20200021336 (62476396) suggests that this may avoid the need to have to configure the filtering parameters on a per beam basis. These comparative benefits may be provided while also allowing the same or similar results to be achieved as the other solutions to which the embodiments disclosed herein have been compared.
However, 20200245205 (62475033) and 20200021336 (62476396) do not explicitly teach Wherein the resource configuration information includes random access resource configuration information based on either a normal uplink or a supplementary uplink
20150373740, from the same or similar fields of endeavor, teaches Wherein the resource configuration information includes random access resource configuration information based on either a normal uplink (first uplink) or a supplementary uplink (second uplink) ([0121] When the above-mentioned computer program code is run in the processor 111 of the radio network node 110, it causes the radio network node 110 configure in a cell 101 of said wireless network 100 a first uplink radio resource as a first random access resource for use during a connection set up request. The radio network node 110 is furthermore configured to configure in the cell 101, at least one second uplink radio resource as a second random access resource. The first and second uplink radio resources have different resource sizes as further described in the resource configuration section.) .
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20200245205 (62475033) and 20200021336 (62476396)), and further in view of 20150373740 because 20150373740 suggests that [0001] The disclosure relates to connection setup between a wireless device and a mobile communication network using random access, and more specifically to dynamic random access resource size configuration and selection. The disclosure further relates to methods for dynamic random access resource configuration and selection, as well as to a wireless device, and to radio network nodes of a wireless network.


Regarding to the claim 6, 20200245205 (62475033) teaches a method by a network node in a wireless communication system, the method comprising:
receiving, from  a user equipment (UE) , a measurement report on the signal of the target cell to a network node corresponding to a serving cell [see Figure 28, Figure 29 of the 20200245205] [see Figure 15, Figure 16  of the 62475033] 
(sending, by a wireless device  2801, a measurement report on the RSRP, RSRQ of the target gNB 2803 to Source gNB 2802) [see Paragraph 0315]  [see Paragraphs 0315 , 
(The measurement report may comprise, e.g., at least one of a list of cells, an RSRP (Reference Signal Received Power) for a cell or for each of a plurality of cells included in a list of cells, an RSRQ (Reference Signal Received Quality) for a cell or for each of a plurality of cells in a list of cells, cell priority of one or more base stations including a cell priority of the target base station 2803, or other information that may be used in a handover decision) [see Figure 28 and Paragraphs 0315 - 0327] [see Figure 29 and Paragraphs 0328-0336]; 
transmitting, to the UE, a handover command including resource configuration information for random access from the network node (receiving the handover command including radio resource configuration information for random access from Source gNB) [see Figure 28 and Paragraph 0322]; 
performing, by the UE, random access to the target cell based on the resource configuration information (perform, by the wireless device 2801, random access to the target gNB based on the radio resource configuration information) [see Figure 28 and Figure 29 and Paragraph 0322].
However, 20200245205 (62475033) does not explicitly teach measuring, by the user equipment, the signals of the target cell.
20200021336 (62476396), from the same or similar fields of endeavor, teaches measuring, by the user equipment, the signals of the target cell [see Figure 1 and Figure 2 and Figure 3 of 20200245205 ] [see Figure 1 and Figure 2 and Figure 3 and Pages 2-7 of the 62475033] 
(the WD perform narrow beam measurements on target cells or enable handover with narrow beam selection…. the WD reports to serving cell the cell value RSRP and beam indications based on SS Blocks 1 and 2) [see Paragraph 0041];
Thus, it would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify the system of 20200245205 (62475033) in view of 20200021336 (62476396) because 20200021336 (62476396) suggests that this may avoid the need to have to configure the filtering parameters on a per beam basis. These comparative benefits may be provided while also allowing the same or similar results to be achieved as the other solutions to which the embodiments disclosed herein have been compared.
However, 20200245205 (62475033) and 20200021336 (62476396) do not explicitly teach Wherein the resource configuration information includes random access resource configuration information based on either a normal uplink or a supplementary uplink
20150373740, from the same or similar fields of endeavor, teaches Wherein the resource configuration information includes random access resource configuration information based on either a normal uplink (first uplink) or a supplementary uplink (second uplink) ([0121] When the above-mentioned computer program code is run in the processor 111 of the radio network node 110, it causes the radio network node 110 configure in a cell 101 of said wireless network 100 a first uplink radio resource as a first random access resource for use during a connection set up request. The radio network node 110 is furthermore configured to configure in the cell 101, at least one second uplink radio resource as a second random access resource. The first and second uplink radio resources have different resource sizes as further described in the resource configuration section.) .
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20200245205 (62475033) and 20200021336 (62476396)), and further in view of 20150373740 because 20150373740 suggests that [0001] The disclosure relates to connection setup between a wireless device and a mobile communication network using random access, and more specifically to dynamic random access resource size configuration and selection. The disclosure further relates to methods for dynamic random access resource configuration and selection, as well as to a wireless device, and to radio network nodes of a wireless network.


Regarding to the claim 11, 20200245205 (62475033) teaches a user equipment, comprising: a communication interface configured to communicate; a processor; and a memory storing computer-executable instructions that, when executed by the processor, cause the processor to perform the following operations:
transmitting, to a network node , a measurement report on the signal of the target cell to a network node corresponding to a serving cell [see Figure 28, Figure 29 of the 20200245205] [see Figure 15, Figure 16  of the 62475033] 
(sending, by a wireless device  2801, a measurement report on the RSRP, RSRQ of the target gNB 2803 to Source gNB 2802) [see Paragraph 0315]  [see Paragraphs 0315 , 
(The measurement report may comprise, e.g., at least one of a list of cells, an RSRP (Reference Signal Received Power) for a cell or for each of a plurality of cells included in a list of cells, an RSRQ (Reference Signal Received Quality) for a cell or for each of a plurality of cells in a list of cells, cell priority of one or more base stations including a cell priority of the target base station 2803, or other information that may be used in a handover decision) [see Figure 28 and Paragraphs 0315 - 0327] [see Figure 29 and Paragraphs 0328-0336]; 
receiving, from the network node, a handover command including resource configuration information for random access from the network node (receiving the handover command including radio resource configuration information for random access from Source gNB) [see Figure 28 and Paragraph 0322]; 
performing random access to the target cell based on the resource configuration information (perform, by the wireless device 2801, random access to the target gNB based on the radio resource configuration information) [see Figure 28 and Figure 29 and Paragraph 0322].
However, 20200245205 (62475033) does not explicitly teach measuring the signals of the target cell.
20200021336 (62476396), from the same or similar fields of endeavor, teaches measuring, by the user equipment, the signals of the target cell [see Figure 1 and Figure 2 and Figure 3 of 20200245205 ] [see Figure 1 and Figure 2 and Figure 3 and Pages 2-7 of the 62475033] 
(the WD perform narrow beam measurements on target cells or enable handover with narrow beam selection…. the WD reports to serving cell the cell value RSRP and beam indications based on SS Blocks 1 and 2) [see Paragraph 0041];
Thus, it would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify the system of 20200245205 (62475033) in view of 20200021336 (62476396) because 20200021336 (62476396) suggests that this may avoid the need to have to configure the filtering parameters on a per beam basis. These comparative benefits may be provided while also allowing the same or similar results to be achieved as the other solutions to which the embodiments disclosed herein have been compared.
However, 20200245205 (62475033) and 20200021336 (62476396) do not explicitly teach Wherein the resource configuration information includes random access resource configuration information based on either a normal uplink or a supplementary uplink
20150373740, from the same or similar fields of endeavor, teaches Wherein the resource configuration information includes random access resource configuration information based on either a normal uplink (first uplink) or a supplementary uplink (second uplink) ([0121] When the above-mentioned computer program code is run in the processor 111 of the radio network node 110, it causes the radio network node 110 configure in a cell 101 of said wireless network 100 a first uplink radio resource as a first random access resource for use during a connection set up request. The radio network node 110 is furthermore configured to configure in the cell 101, at least one second uplink radio resource as a second random access resource. The first and second uplink radio resources have different resource sizes as further described in the resource configuration section.) .
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20200245205 (62475033) and 20200021336 (62476396)), and further in view of 20150373740 because 20150373740 suggests that [0001] The disclosure relates to connection setup between a wireless device and a mobile communication network using random access, and more specifically to dynamic random access resource size configuration and selection. The disclosure further relates to methods for dynamic random access resource configuration and selection, as well as to a wireless device, and to radio network nodes of a wireless network.



Regarding to the claim 16, 20200245205 (62475033) teaches a network node, comprising: a communication interface configured to communicate; a processor; and a memory storing computer-executable instructions that, when executed by the processor, cause the processor to perform the following operations:
receiving, from  a user equipment (UE) , a measurement report on the signal of the target cell to a network node corresponding to a serving cell [see Figure 28, Figure 29 of the 20200245205] [see Figure 15, Figure 16  of the 62475033] 
(sending, by a wireless device  2801, a measurement report on the RSRP, RSRQ of the target gNB 2803 to Source gNB 2802) [see Paragraph 0315]  [see Paragraphs 0315 , 
(The measurement report may comprise, e.g., at least one of a list of cells, an RSRP (Reference Signal Received Power) for a cell or for each of a plurality of cells included in a list of cells, an RSRQ (Reference Signal Received Quality) for a cell or for each of a plurality of cells in a list of cells, cell priority of one or more base stations including a cell priority of the target base station 2803, or other information that may be used in a handover decision) [see Figure 28 and Paragraphs 0315 - 0327] [see Figure 29 and Paragraphs 0328-0336]; 
transmitting, to the UE, a handover command including resource configuration information for random access from the network node (receiving the handover command including radio resource configuration information for random access from Source gNB) [see Figure 28 and Paragraph 0322]; 
performing, by the UE, random access to the target cell based on the resource configuration information (perform, by the wireless device 2801, random access to the target gNB based on the radio resource configuration information) [see Figure 28 and Figure 29 and Paragraph 0322].
However, 20200245205 (62475033) does not explicitly teach measuring, by the user equipment, the signals of the target cell.
20200021336 (62476396), from the same or similar fields of endeavor, teaches measuring, by the user equipment, the signals of the target cell [see Figure 1 and Figure 2 and Figure 3 of 20200245205 ] [see Figure 1 and Figure 2 and Figure 3 and Pages 2-7 of the 62475033] 
(the WD perform narrow beam measurements on target cells or enable handover with narrow beam selection…. the WD reports to serving cell the cell value RSRP and beam indications based on SS Blocks 1 and 2) [see Paragraph 0041];
Thus, it would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify the system of 20200245205 (62475033) in view of 20200021336 (62476396) because 20200021336 (62476396) suggests that this may avoid the need to have to configure the filtering parameters on a per beam basis. These comparative benefits may be provided while also allowing the same or similar results to be achieved as the other solutions to which the embodiments disclosed herein have been compared.
However, 20200245205 (62475033) and 20200021336 (62476396) do not explicitly teach Wherein the resource configuration information includes random access resource configuration information based on either a normal uplink or a supplementary uplink
20150373740, from the same or similar fields of endeavor, teaches Wherein the resource configuration information includes random access resource configuration information based on either a normal uplink (first uplink) or a supplementary uplink (second uplink) ([0121] When the above-mentioned computer program code is run in the processor 111 of the radio network node 110, it causes the radio network node 110 configure in a cell 101 of said wireless network 100 a first uplink radio resource as a first random access resource for use during a connection set up request. The radio network node 110 is furthermore configured to configure in the cell 101, at least one second uplink radio resource as a second random access resource. The first and second uplink radio resources have different resource sizes as further described in the resource configuration section.) .
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20200245205 (62475033) and 20200021336 (62476396)), and further in view of 20150373740 because 20150373740 suggests that [0001] The disclosure relates to connection setup between a wireless device and a mobile communication network using random access, and more specifically to dynamic random access resource size configuration and selection. The disclosure further relates to methods for dynamic random access resource configuration and selection, as well as to a wireless device, and to radio network nodes of a wireless network.


Claims 3, 8, 13, 18   is/are rejected under 35 U.S.C. 103 as being unpatentable over 20200245205 (62475033) in view of 20200021336 (62476396), and further in view of Chou et al. (US 20180192384, Provisional application 62442807).
Regarding to the claim 3, 20200245205 (62475033) teaches a method by a user equipment (UE) in a wireless communication system, the method comprising :
transmitting, to a network node, a measurement report on the signal of the target cell; [see Figure 28, Figure 29 of the 20200245205] [see Figure 15, Figure 16  of the 62475033] 
(sending, by a wireless device  2801, a measurement report on the RSRP, RSRQ of the target gNB 2803 to Source gNB 2802) [see Paragraph 0315]  [see Paragraphs 0315 , 
(The measurement report may comprise, e.g., at least one of a list of cells, an RSRP (Reference Signal Received Power) for a cell or for each of a plurality of cells included in a list of cells, an RSRQ (Reference Signal Received Quality) for a cell or for each of a plurality of cells in a list of cells, cell priority of one or more base stations including a cell priority of the target base station 2803, or other information that may be used in a handover decision) [see Figure 28 and Paragraphs 0315 - 0327] [see Figure 29 and Paragraphs 0328-0336]; 
receiving, from the network node , a handover command including resource configuration information for random access from the network node (receiving the handover command including radio resource configuration information for random access from Source gNB) [see Figure 28 and Paragraph 0322]; 
performing random access to the target cell based on the resource configuration information (perform, by the wireless device 2801, random access to the target gNB based on the radio resource configuration information) [see Figure 28 and Figure 29 and Paragraph 0322].
However, 20200245205 (62475033) does not explicitly teach measuring the signals of the target cell.
20200021336 (62476396), from the same or similar fields of endeavor, teaches measuring, by the user equipment, the signals of the target cell [see Figure 1 and Figure 2 and Figure 3 of 20200245205 ] [see Figure 1 and Figure 2 and Figure 3 and Pages 2-7 of the 62475033] 
(the WD perform narrow beam measurements on target cells or enable handover with narrow beam selection…. the WD reports to serving cell the cell value RSRP and beam indications based on SS Blocks 1 and 2) [see Paragraph 0041];
Thus, it would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify the system of 20200245205 (62475033) in view of 20200021336 (62476396) because 20200021336 (62476396) suggests that this may avoid the need to have to configure the filtering parameters on a per beam basis. These comparative benefits may be provided while also allowing the same or similar results to be achieved as the other solutions to which the embodiments disclosed herein have been compared.
However, 20200245205 (62475033) and 20200021336 (62476396) do not explicitly teach wherein the resource configuration information includes dedicated random access resource configuration information associated with a synchronization signal block (SSB).
US 20180192384, from the same or similar fields of endeavor, teaches wherein the resource configuration information includes dedicated random access resource configuration information associated with a synchronization signal block (SSB) (UE obtains the resource configuration and beam information for receiving the synchronization signal block (SSB)) [see Figure 10A and Paragraphs 0074 & 0080] [see Figure 9A of Provisional Application No. 62442807].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20200245205 (62475033) and 20200021336 (62476396)), and further in view of US 20180192384 because US 20180192384 suggests that there is a need in the art for methods to allow a UE to conduct beam sweeping of a portion (e.g., a few SS blocks, as opposed to all of the SS blocks) of a synchronization signal frame to obtain an initial access or a beam recovery with a TRP, such as a HF-TRP.



Regarding to the claim 8, 20200245205 (62475033) teaches a method by a network node in a wireless communication system, the method comprising :
Receiving , from a user equipment (UE) , a measurement report on the signal of the target cell; [see Figure 28, Figure 29 of the 20200245205] [see Figure 15, Figure 16  of the 62475033] 
(sending, by a wireless device  2801, a measurement report on the RSRP, RSRQ of the target gNB 2803 to Source gNB 2802) [see Paragraph 0315]  [see Paragraphs 0315 , 
(The measurement report may comprise, e.g., at least one of a list of cells, an RSRP (Reference Signal Received Power) for a cell or for each of a plurality of cells included in a list of cells, an RSRQ (Reference Signal Received Quality) for a cell or for each of a plurality of cells in a list of cells, cell priority of one or more base stations including a cell priority of the target base station 2803, or other information that may be used in a handover decision) [see Figure 28 and Paragraphs 0315 - 0327] [see Figure 29 and Paragraphs 0328-0336]; 
transmitting, to the UE , a handover command including resource configuration information for random access from the network node (receiving the handover command including radio resource configuration information for random access from Source gNB) [see Figure 28 and Paragraph 0322]; 
performing random access to the target cell based on the resource configuration information (perform, by the wireless device 2801, random access to the target gNB based on the radio resource configuration information) [see Figure 28 and Figure 29 and Paragraph 0322].
However, 20200245205 (62475033) does not explicitly teach measuring the signals of the target cell.
20200021336 (62476396), from the same or similar fields of endeavor, teaches measuring, by the user equipment, the signals of the target cell [see Figure 1 and Figure 2 and Figure 3 of 20200245205 ] [see Figure 1 and Figure 2 and Figure 3 and Pages 2-7 of the 62475033] 
(the WD perform narrow beam measurements on target cells or enable handover with narrow beam selection…. the WD reports to serving cell the cell value RSRP and beam indications based on SS Blocks 1 and 2) [see Paragraph 0041];
Thus, it would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify the system of 20200245205 (62475033) in view of 20200021336 (62476396) because 20200021336 (62476396) suggests that this may avoid the need to have to configure the filtering parameters on a per beam basis. These comparative benefits may be provided while also allowing the same or similar results to be achieved as the other solutions to which the embodiments disclosed herein have been compared.
However, 20200245205 (62475033) and 20200021336 (62476396) do not explicitly teach wherein the resource configuration information includes dedicated random access resource configuration information associated with a synchronization signal block (SSB).
US 20180192384, from the same or similar fields of endeavor, teaches wherein the resource configuration information includes dedicated random access resource configuration information associated with a synchronization signal block (SSB) (UE obtains the resource configuration and beam information for receiving the synchronization signal block (SSB)) [see Figure 10A and Paragraphs 0074 & 0080] [see Figure 9A of Provisional Application No. 62442807].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20200245205 (62475033) and 20200021336 (62476396)), and further in view of US 20180192384 because US 20180192384 suggests that there is a need in the art for methods to allow a UE to conduct beam sweeping of a portion (e.g., a few SS blocks, as opposed to all of the SS blocks) of a synchronization signal frame to obtain an initial access or a beam recovery with a TRP, such as a HF-TRP.

Regarding to the claim 13, 20200245205 (62475033) teaches a user equipment, comprising: a communication interface configured to communicate; a processor; and a memory storing computer-executable instructions that, when executed by the processor, cause the processor to perform the following operations:
transmitting, to a network node, a measurement report on the signal of the target cell; [see Figure 28, Figure 29 of the 20200245205] [see Figure 15, Figure 16  of the 62475033] 
(sending, by a wireless device  2801, a measurement report on the RSRP, RSRQ of the target gNB 2803 to Source gNB 2802) [see Paragraph 0315]  [see Paragraphs 0315 , 
(The measurement report may comprise, e.g., at least one of a list of cells, an RSRP (Reference Signal Received Power) for a cell or for each of a plurality of cells included in a list of cells, an RSRQ (Reference Signal Received Quality) for a cell or for each of a plurality of cells in a list of cells, cell priority of one or more base stations including a cell priority of the target base station 2803, or other information that may be used in a handover decision) [see Figure 28 and Paragraphs 0315 - 0327] [see Figure 29 and Paragraphs 0328-0336]; 
receiving, from the network node , a handover command including resource configuration information for random access from the network node (receiving the handover command including radio resource configuration information for random access from Source gNB) [see Figure 28 and Paragraph 0322]; 
performing random access to the target cell based on the resource configuration information (perform, by the wireless device 2801, random access to the target gNB based on the radio resource configuration information) [see Figure 28 and Figure 29 and Paragraph 0322].
However, 20200245205 (62475033) does not explicitly teach measuring the signals of the target cell.
20200021336 (62476396), from the same or similar fields of endeavor, teaches measuring, by the user equipment, the signals of the target cell [see Figure 1 and Figure 2 and Figure 3 of 20200245205 ] [see Figure 1 and Figure 2 and Figure 3 and Pages 2-7 of the 62475033] 
(the WD perform narrow beam measurements on target cells or enable handover with narrow beam selection…. the WD reports to serving cell the cell value RSRP and beam indications based on SS Blocks 1 and 2) [see Paragraph 0041];
Thus, it would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify the system of 20200245205 (62475033) in view of 20200021336 (62476396) because 20200021336 (62476396) suggests that this may avoid the need to have to configure the filtering parameters on a per beam basis. These comparative benefits may be provided while also allowing the same or similar results to be achieved as the other solutions to which the embodiments disclosed herein have been compared.
However, 20200245205 (62475033) and 20200021336 (62476396) do not explicitly teach wherein the resource configuration information includes dedicated random access resource configuration information associated with a synchronization signal block (SSB).
US 20180192384, from the same or similar fields of endeavor, teaches wherein the resource configuration information includes dedicated random access resource configuration information associated with a synchronization signal block (SSB) (UE obtains the resource configuration and beam information for receiving the synchronization signal block (SSB)) [see Figure 10A and Paragraphs 0074 & 0080] [see Figure 9A of Provisional Application No. 62442807].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20200245205 (62475033) and 20200021336 (62476396)), and further in view of US 20180192384 because US 20180192384 suggests that there is a need in the art for methods to allow a UE to conduct beam sweeping of a portion (e.g., a few SS blocks, as opposed to all of the SS blocks) of a synchronization signal frame to obtain an initial access or a beam recovery with a TRP, such as a HF-TRP.

Regarding to the claim 18, 20200245205 (62475033) teaches A network node, comprising: a communication interface configured to communicate; a processor; and a memory storing computer-executable instructions that, when executed by the processor, cause the processor to perform the following operations:
Receiving , from a user equipment (UE) , a measurement report on the signal of the target cell; [see Figure 28, Figure 29 of the 20200245205] [see Figure 15, Figure 16  of the 62475033] 
(sending, by a wireless device  2801, a measurement report on the RSRP, RSRQ of the target gNB 2803 to Source gNB 2802) [see Paragraph 0315]  [see Paragraphs 0315 , 
(The measurement report may comprise, e.g., at least one of a list of cells, an RSRP (Reference Signal Received Power) for a cell or for each of a plurality of cells included in a list of cells, an RSRQ (Reference Signal Received Quality) for a cell or for each of a plurality of cells in a list of cells, cell priority of one or more base stations including a cell priority of the target base station 2803, or other information that may be used in a handover decision) [see Figure 28 and Paragraphs 0315 - 0327] [see Figure 29 and Paragraphs 0328-0336]; 
transmitting, to the UE , a handover command including resource configuration information for random access from the network node (receiving the handover command including radio resource configuration information for random access from Source gNB) [see Figure 28 and Paragraph 0322]; 
performing random access to the target cell based on the resource configuration information (perform, by the wireless device 2801, random access to the target gNB based on the radio resource configuration information) [see Figure 28 and Figure 29 and Paragraph 0322].
However, 20200245205 (62475033) does not explicitly teach measuring the signals of the target cell.
20200021336 (62476396), from the same or similar fields of endeavor, teaches measuring, by the user equipment, the signals of the target cell [see Figure 1 and Figure 2 and Figure 3 of 20200245205 ] [see Figure 1 and Figure 2 and Figure 3 and Pages 2-7 of the 62475033] 
(the WD perform narrow beam measurements on target cells or enable handover with narrow beam selection…. the WD reports to serving cell the cell value RSRP and beam indications based on SS Blocks 1 and 2) [see Paragraph 0041];
Thus, it would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify the system of 20200245205 (62475033) in view of 20200021336 (62476396) because 20200021336 (62476396) suggests that this may avoid the need to have to configure the filtering parameters on a per beam basis. These comparative benefits may be provided while also allowing the same or similar results to be achieved as the other solutions to which the embodiments disclosed herein have been compared.
However, 20200245205 (62475033) and 20200021336 (62476396) do not explicitly teach wherein the resource configuration information includes dedicated random access resource configuration information associated with a synchronization signal block (SSB).
US 20180192384, from the same or similar fields of endeavor, teaches wherein the resource configuration information includes dedicated random access resource configuration information associated with a synchronization signal block (SSB) (UE obtains the resource configuration and beam information for receiving the synchronization signal block (SSB)) [see Figure 10A and Paragraphs 0074 & 0080] [see Figure 9A of Provisional Application No. 62442807].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20200245205 (62475033) and 20200021336 (62476396)), and further in view of US 20180192384 because US 20180192384 suggests that there is a need in the art for methods to allow a UE to conduct beam sweeping of a portion (e.g., a few SS blocks, as opposed to all of the SS blocks) of a synchronization signal frame to obtain an initial access or a beam recovery with a TRP, such as a HF-TRP.


Allowable Subject Matter
Claims 4, 5, 9, 10, 14, 15, 19, 20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412